Exhibit 10.3

EXECUTION VERSION

PLEDGE AGREEMENT

dated as of March 28, 2012

between

COVANTA HOLDING CORPORATION

and

BANK OF AMERICA, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

SECTION 1.

  DEFINITIONS; GRANT OF SECURITY.      1   

1.1  

  General Definitions      1   

1.2  

  Definitions; Interpretation      2   

SECTION 2.

  GRANT OF SECURITY.      3   

2.1  

  Grant of Security      3   

SECTION 3.

  SECURITY FOR OBLIGATIONS; PLEDGOR REMAINS LIABLE.      3   

3.1  

  Security for Obligations      3   

3.2  

  Continuing Liability Under Collateral      3   

SECTION 4.

  REPRESENTATIONS AND WARRANTIES AND COVENANTS.      4   

4.1  

  Generally      4   

4.2  

  Pledged Equity Interests      5   

SECTION 5.

  FURTHER ASSURANCES.      8   

5.1  

  Further Assurances      8   

SECTION 6.

  COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.      8   

6.1  

  Power of Attorney      8   

6.2  

  No Duty on the Part of Collateral Agent or Secured Parties      9   

SECTION 7.

  REMEDIES.      9   

7.1  

  Generally      9   

7.2  

  Application of Proceeds      11   

7.3  

  Cash Proceeds      12   

SECTION 8.

  COLLATERAL AGENT.      12   

SECTION 9.

  CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.      13   

SECTION 10.

  STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.      13   

SECTION 11.

  MISCELLANEOUS.      13   

SCHEDULE 4.1 — GENERAL INFORMATION

  

SCHEDULE 4.2 — PLEDGED EQUITY INTERESTS

  

EXHIBIT A — PLEDGE SUPPLEMENT

  

 

i



--------------------------------------------------------------------------------

This PLEDGE AGREEMENT, dated as of March 28, 2012 (this “Agreement”), between
COVANTA HOLDING CORPORATION (the “Pledgor”) and BANK OF AMERICA, N.A., as
collateral agent for the Secured Parties (as herein defined) (in such capacity
as collateral agent, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among COVANTA ENERGY
CORPORATION, a Delaware corporation (“Company”), Pledgor, CERTAIN SUBSIDIARIES
OF COMPANY, as guarantors, the Lenders party thereto from time to time (the
“Lenders”), BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and
Issuing Bank, MORGAN STANLEY SENIOR FUNDING, INC., as Syndication Agent, and
BARCLAYS BANK PLC, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and JPMORGAN
CHASE BANK, N.A. as Co-Documentation Agents;

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Credit Parties may enter into one or more Permitted Hedge Agreements and/or
Permitted Cash Management Agreements with one or more Lender Counterparties; and

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement, the
Permitted Hedge Agreements and the Permitted Cash Management Agreements,
respectively, the Pledgor has agreed to secure the Credit Parties’ obligations
under the Credit Documents, the Permitted Hedge Agreements and the Permitted
Cash Management Agreements as set forth herein;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Pledgor and the Collateral Agent agree as
follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1   General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Agreement” shall have the meaning set forth in the preamble.

“Cash Proceeds” shall have the meaning assigned in Section 7.3.

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Company” shall have the meaning set forth in the recitals.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Lender” shall have the meaning set forth in the recitals.



--------------------------------------------------------------------------------

“Permitted Liens” shall have the meaning assigned in Section 4.1(a)(i).

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Equity Interests” shall mean all shares of capital stock and all other
equity interests in the Company, including, without limitation, all interests
listed on Schedule 4.2 (as such schedule may be amended or modified from time to
time) and the certificates, if any, representing such equity interests and any
interest of the Pledgor on the books and records of the Company and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
equity interests.

“Pledgor” shall have the meaning set forth in the preamble.

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Pledged Equity Interests
and (iii) whatever is receivable or received when Collateral or proceeds are
sold, exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.

“Record” shall have the meaning specified in Article 9 of the UCC.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Secured Parties” shall mean the Agents, Issuing Banks, Lenders and the Lender
Counterparties and shall include, without limitation, all former Agents, Issuing
Banks, Lenders and Lender Counterparties to the extent that any Obligations
owing to such Persons were incurred while such Persons were Agents, Issuing
Banks, Lenders or Lender Counterparties and such Obligations have not been paid
or satisfied in full.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context relates to perfection or priority of
security interests, the Uniform Commercial Code as in effect from time to time
in any other applicable jurisdiction.

1.2  Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement or, if not defined
therein, in the UCC. References to “Sections,” “Exhibits” and “Schedules” shall
be to Sections, Exhibits and Schedules, as the case may be, of this Agreement
unless otherwise specifically provided. Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. The use herein
of the word “include” or “including”, when following any general statement, term
or matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be

 

2



--------------------------------------------------------------------------------

deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

At the request of Pledgor, the Collateral Agent in its sole discretion may elect
to modify any of the time periods referenced in this Agreement.

SECTION 2. GRANT OF SECURITY.

2.1  Grant of Security. The Pledgor hereby grants to the Collateral Agent a
security interest in and continuing lien on all of Pledgor’s right, title and
interest in, to and under all of the following, in each case whether now owned
or existing or hereafter acquired or arising and wherever located (all of which
being hereinafter collectively referred to as the “Collateral”):

(a) Pledged Equity Interests; and

(b) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

SECTION 3. SECURITY FOR OBLIGATIONS; PLEDGOR REMAINS LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations of the Pledgor and the Credit Parties (the “Secured
Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) the Pledgor shall remain liable for all obligations under the
Collateral the same as if this Agreement had not been executed and nothing
contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any Secured Party, (ii) the Pledgor shall remain liable
under any agreements relating to Pledged Equity Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreements relating to Pledged Equity Interests, and
(iii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release the Pledgor from any of its duties or obligations under any such
contracts and agreements.

 

3



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

4.1  Generally.

(a)    Representations and Warranties. The Pledgor hereby represents and
warrants that:

(i) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, will continue to own or have such
rights in each item of the Collateral, in each case free and clear of any and
all Liens of all other Persons, other than any Liens of the type described in
Section 6.2 of the Credit Agreement (“Permitted Liens”) and including, without
limitation, Liens arising as a result of the Pledgor becoming bound (as a result
of merger or otherwise) as debtor under a security agreement entered into by
another Person;

(ii) it has indicated on Schedule 4.1(A) as of the Closing Date: (w) its type of
organization, (x) its jurisdiction of organization, (y) its organizational
identification number and (z) the jurisdiction where its chief executive office
or its sole place of business is located;

(iii) as of the Closing Date, the full legal name of the Pledgor is as set forth
on Schedule 4.1(A);

(iv) except as provided on Schedule 4.1(C), as of the Closing Date, it has not
changed its name, jurisdiction of organization, chief executive office or sole
place of business or its corporate structure in any way (e.g., by merger,
consolidation, change in corporate form or otherwise) within the past one
(1) year;

(v) (A) upon the filing of all UCC financing statements naming the Pledgor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the filing office(s) set forth on Schedule 4.1(D) hereof and
(B) upon delivery of all certificated Pledged Equity Interests, the security
interests granted to the Collateral Agent hereunder constitute valid and
perfected first priority Liens on all of the Collateral (subject to Permitted
Liens);

(vi) all actions and consents (other than actions and consents required by the
UCC or any other applicable law), including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect of the Collateral have been made or obtained or otherwise set forth on
Schedule 4.1(E);

(vii) no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for either
(i) the pledge or grant by the Pledgor of the security interest purported to be
created in favor of the Collateral Agent hereunder or (ii) the exercise by
Collateral Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (v) above and
(B) as may be required, in connection with the disposition of any Pledged Equity
Interests, by laws generally affecting the offering and sale of securities; and

 

4



--------------------------------------------------------------------------------

(viii) as of the Closing Date, it has been duly organized as a corporation
solely under the laws of Delaware and remains duly existing as such. The Pledgor
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction as of the Closing Date.

(b)   Covenants and Agreements. The Pledgor hereby covenants and agrees that:

(i) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the Collateral
other than Permitted Liens, and upon obtaining knowledge thereof, it shall
defend the Collateral against all Persons (other than the Secured Parties) that
have instituted, or made a non-frivolous threat in writing of, any Adverse
Proceeding claiming an interest therein adverse to the Collateral Agent;

(ii) it shall not change its legal name, identity, corporate structure (e.g., by
merger, consolidation, change in corporate form or otherwise), type of
organization or jurisdiction of organization unless it shall have (a) notified
the Collateral Agent in writing, by executing and delivering to the Collateral
Agent a completed Pledge Supplement, substantially in the form of Exhibit A
attached hereto, together with all Supplements to applicable Schedules showing
such change thereto, no more than thirty (30) days after any such change or
establishment, identifying such new proposed name, identity, corporate structure
or jurisdiction of organization and providing such other information in
connection therewith as the Collateral Agent may reasonably request and
(b) taken all actions reasonably determined to be necessary by the Collateral
Agent to maintain the continuous validity, perfection and the same or better
priority of the Collateral Agent’s security interest in the Collateral intended
to be granted and agreed to hereby;

(iii) unless it shall have provided Collateral Agent with written notice within
30 day’s after such change, it shall not file any certificates of domestication,
transfer or continuance in any jurisdiction other than the jurisdiction set
forth opposite its name on Schedule 4.1(A);

(iv) it shall not take or permit any action which could materially impair the
Collateral Agent’s rights in the Collateral, subject to the right to grant
Permitted Liens; and

(v) it shall not sell, transfer or assign any Collateral.

4.2   Pledged Equity Interests. (a) Representations and Warranties. The Pledgor
hereby represents and warrants that:

 

5



--------------------------------------------------------------------------------

(i) Schedule 4.2(A) sets forth all of the Pledged Equity Interests owned by the
Pledgor and such Pledged Equity Interests constitute all of the issued and
outstanding shares of stock of the Company;

(ii) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens, rights or claims of other Persons (other than Permitted Liens) and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests; and

(iii) no consent of any Person is necessary in connection with the creation,
perfection or first priority status of the security interest of the Collateral
Agent in any Pledged Equity Interests or the exercise by the Collateral Agent of
the voting or other rights provided for in this Agreement or the exercise of
remedies in respect thereof.

(b) Covenants and Agreements. The Pledgor hereby covenants and agrees that:

(i) in the event it acquires rights in any Pledged Equity Interests after the
date hereof, it shall deliver to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto, reflecting such new Pledged Equity
Interests. Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Collateral Agent shall attach to all Pledged Equity
Interests immediately upon the Pledgor’s acquisition of rights therein and shall
not be affected by the failure of the Pledgor to deliver a pledge supplement
required hereby;

(ii) except as provided in the next sentence, in the event the Pledgor receives
any dividends, interest or distributions on any Pledged Equity Interests, or any
securities or other property upon the merger, consolidation, liquidation or
dissolution of the Company, then (a) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (b) the Pledgor shall immediately take all
steps, if any, necessary (as reasonably determined to be necessary by the
Collateral Agent) to ensure the validity, perfection, priority and, if
applicable, control of the Collateral Agent over such Pledged Equity Interests
(including, without limitation, delivery thereof to the Collateral Agent) and
pending any such action the Pledgor shall be deemed to hold such dividends,
interest, distributions, securities or other property in trust for the benefit
of the Collateral Agent and shall segregate such dividends, distributions,
securities or other property from all other property of the Pledgor.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, the Collateral Agent authorizes the Pledgor to
retain all ordinary cash dividends and distributions paid to it; and

(iii) except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not permit the Company to
merge or consolidate unless (i) the surviving entity creates a security interest
that is perfected by a filed financing statement (that is not effective solely
under section 9-508 of the UCC) in

 

6



--------------------------------------------------------------------------------

collateral in which such new debtor has or acquires rights, and (ii) all the
outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
which is a Subsidiary of the Pledgor and which is owned by the Pledgor is, upon
such merger or consolidation, pledged hereunder.

(c)   Delivery and Control.

(i) The Pledgor agrees that with respect to any Pledged Equity Interests in
which it currently has rights it shall comply with the provisions of this
Section 4.2(c)(i) on or before the Closing Date and with respect to any Pledged
Equity Interests hereafter acquired by the Pledgor it shall comply with the
provisions of this Section 4.2(c)(i) promptly after acquiring rights therein, in
each case in form and substance reasonably satisfactory to the Collateral Agent.
With respect to any Pledged Equity Interest that is represented by a certificate
or that is an “instrument,” it shall cause such certificate or instrument to be
delivered to the Collateral Agent, indorsed in blank by an “effective
indorsement” (as defined in Section 8-107 of the UCC), regardless of whether
such certificate constitutes a “certificated security” for purposes of the UCC.

(d)   Voting and Distributions.

(i) So long as no Event of Default shall have occurred and be continuing and the
Collateral Agent has not given the Pledgor five (5) Business Days prior written
notice to the contrary:

(1) except as otherwise provided under the covenants and agreements in this
Agreement or elsewhere herein or in the Credit Agreement, the Pledgor shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Pledged Equity Interests or any part thereof
for any purpose not inconsistent with the terms of this Agreement or the Credit
Agreement; and

(2) the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to the Pledgor all proxies and other instruments as the
Pledgor may from time to time reasonably request for the purpose of enabling the
Pledgor to exercise the voting and other consensual rights when and to the
extent which it is entitled to exercise pursuant to clause (1) above.

(ii) Upon the occurrence and during the continuation of an Event of Default and
upon five (5) Business Days’ prior written notice from the Collateral Agent to
the Pledgor of the Collateral Agent’s intention to exercise such rights:

(1) all rights of the Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant hereto shall cease and
all such rights shall thereupon become vested in the Collateral Agent who shall
thereupon have the sole right to exercise such voting and other consensual
rights; and

 

7



--------------------------------------------------------------------------------

(2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) the Pledgor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) the Pledgor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 6.1.

SECTION 5. FURTHER ASSURANCES.

5.1 Further Assurances.

(a) The Pledgor agrees that from time to time, at its expense, it shall promptly
execute and deliver all further instruments and documents, and take all further
action that may be necessary, or that the Collateral Agent may reasonably
request, in order to create and/or maintain the validity, perfection or priority
of and protect any security interest granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, the Pledgor
shall:

(i) file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary or as the Collateral Agent may
reasonably request, in order to perfect and preserve the security interests
granted hereby; and

(ii) at the Collateral Agent’s reasonable request, appear in and defend any
action or proceeding that may affect the Pledgor’s title to or the Collateral
Agent’s security interest in all or any part of the Collateral.

The Pledgor hereby authorizes the Collateral Agent to file a Record or Records,
including, without limitation, financing or continuation statements, and
amendments thereto, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its reasonable discretion, are necessary to
perfect the security interest granted to the Collateral Agent herein. Such
financing statements may describe the Collateral in the same manner as described
herein. The Pledgor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

6.1 Power of Attorney. Until the Termination Date, Pledgor hereby irrevocably
appoints the Collateral Agent (such appointment being coupled with an interest)
as its attorney-in-fact, with full authority in its place and stead and in its
name, in the name of the Collateral Agent or otherwise, from time to time in the
Collateral Agent’s discretion to take any action and to execute any instrument
that the Collateral Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, the
following:

 

8



--------------------------------------------------------------------------------

(a) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (a) above;

(c) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(d) to prepare and file any UCC financing statements against the Pledgor as
debtor;

(e) upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge taxes or Liens other than Permitted Liens
levied or placed upon or threatened against the Collateral, the legality or
validity thereof and the amounts necessary to discharge the same to be
determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of the Pledgor to the
Collateral Agent, due and payable immediately without demand; and

(f) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and the Pledgor’s expense, at any time or from
time to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as the Pledgor might do.

6.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Collateral Agent in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to the Pledgor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

SECTION 7. REMEDIES.

7.1 Generally.

 

9



--------------------------------------------------------------------------------

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

(i) require the Pledgor, and the Pledgor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties; and

(ii) without notice except as specified below or under the UCC, sell, assign or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Collateral Agent may
deem commercially reasonable.

(b) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent that the portion of
the Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of the
Pledgor, and the Pledgor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. The Pledgor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to the Pledgor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. The Pledgor hereby waives any claims against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. Nothing in
this Section shall in any way alter the rights of the Collateral Agent
hereunder.

(c) The Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws, the Collateral Agent
may be compelled,

 

10



--------------------------------------------------------------------------------

with respect to any sale of all or any part of the Pledged Equity Interests
conducted without prior registration or qualification of such Pledged Equity
Interests under the Securities Act and/ or such state securities laws, to limit
purchasers to those who will agree, among other things, to acquire the Pledged
Equity Interests for their own account, for investment and not with a view to
the distribution or resale thereof. The Pledgor acknowledges that any such
private sale may be at prices and on terms less favorable than those obtainable
through a public sale without such restrictions (including a public offering
made pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, the Pledgor agrees that the fact that any
such sale is conducted as a private sale shall not, in and of itself, issue such
sale to not be deemed to have been made in a commercially reasonable manner and
that the Collateral Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Pledged Equity Interests for the period
of time necessary to permit the issuer thereof to register it for a form of
public sale requiring registration under the Securities Act or under applicable
state securities laws, even if such issuer would, or should, agree to so
register it. If the Collateral Agent determines to exercise its right to sell
any or all of the Pledged Equity Interests, upon written request, the Pledgor
shall and shall cause the Company to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Pledged
Equity Interests which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

(d) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(e) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

7.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement or the Credit Agreement, all proceeds received by the Collateral Agent
in respect of any sale, any collection from, or other realization upon all or
any part of the Collateral shall be applied in full or in part by the Collateral
Agent in payment of the Secured Obligations in the following order:

First, to pay incurred and unpaid fees and expenses of the Agents under the
Credit Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Secured
Obligations, pro rata among the Secured Parties according to the amounts of the
Secured Obligations then due and owing and remaining unpaid to the Secured
Parties; and

Third, any balance remaining after the Secured Obligations shall have been paid
in full, the Commitments shall have terminated or been cancelled and the Letters
of Credit shall have been cancelled, Cash Collateralized or have expired shall
be paid over to the Company or to whomsoever may be lawfully entitled to receive
the same.

 

11



--------------------------------------------------------------------------------

7.3 Cash Proceeds. All proceeds of any Collateral received by the Pledgor
consisting of cash, checks and other non-cash items (collectively, “Cash
Proceeds”) shall, if an Event of Default shall have occurred and is continuing,
be held by the Pledgor in trust for the Collateral Agent, segregated from its
other funds, and shall, forthwith upon its receipt, unless otherwise provided
pursuant to Section 4.2(b)(ii), be turned over to the Collateral Agent in the
exact form received by the Pledgor (duly indorsed by the Pledgor to the
Collateral Agent, if required) and held by the Collateral Agent in the
Collateral Account. Any Cash Proceeds received by the Collateral Agent (whether
from the Pledgor or otherwise): (i) if no Event of Default shall have occurred
and be continuing, shall be handled as required by this Agreement or the Credit
Agreement, or otherwise be turned over to the Pledgor and (ii) if an Event of
Default shall have occurred and be continuing, may, in the sole discretion of
the Collateral Agent, (A) be held by the Collateral Agent for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing in accordance with the Credit Agreement.

SECTION 8. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after (x) payment in full of all Obligations under the
Credit Agreement and the other Credit Documents (other than contingent
indemnification and reimbursement obligations for which no claim has been made)
and (y) all Letters of Credit have been cancelled or have expired or have been
Cash Collateralized or otherwise secured to the satisfaction of the Issuing Bank
thereof, exercise, or refrain from exercising, any remedies provided for herein
in accordance with the instructions of the holders of a majority of the
aggregate notional amount (or, with respect to any Permitted Hedge Agreement
that has been terminated in accordance with its terms, the amount then due and
payable (exclusive of expenses and similar payments but including any early
termination payments then due) under such Permitted Hedge Agreement) under all
Permitted Hedge Agreements and Permitted Cash Management Agreements. In
furtherance of the foregoing provisions of this Section, each Secured Party, by
its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of
Secured Parties in accordance with the terms of this Section. Collateral Agent
may at any time give notice of its resignation to the Secured Parties and
Company in accordance with Section 9.6 of the Credit Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Termination Date, be binding
upon the Pledgor, its successors and assigns, and inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
Termination Date, the security interest granted hereby shall automatically
terminate hereunder and of record and all rights to the Collateral shall
automatically revert to the Pledgor. Upon any such termination the Collateral
Agent shall, at Pledgor’s expense, execute and deliver to the Pledgor such
documents as the Pledgor shall reasonably request to evidence such termination.

SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Pledgor or otherwise. If the Pledgor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by the Pledgor.

SECTION 11. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent

 

13



--------------------------------------------------------------------------------

effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Collateral Agent and Pledgor and its respective successors and assigns.
The Pledgor shall not, without the prior written consent of the Collateral Agent
given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Credit Documents embody the
entire agreement and understanding between the Pledgor and the Collateral Agent
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Credit
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

COVANTA HOLDING CORPORATION By:   /s/ Bradford J. Helgeson Name:  

Bradford J. Helgelson

Title:  

Vice President and Treasurer

Pledge Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:   /s/ Maria F. Maia            
Name:   Maria F. Maia Title:   Managing Director

Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.1

TO PLEDGE AGREEMENT

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of the Pledgor:

 

Full Legal

Name

  

Type of

Organization

   Jurisdiction of
Organization    Chief Executive
Office/Sole Place of
Business    Organization I.D.#

Covanta Holding Corporation

   Corporation    Delaware    445 South Street,
Morristown, NJ 07960    2294829

 

(B) Other Legal Names of the Pledgor in the past one (1) year:

None

Trade Name or Fictitious Business Name

None.

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business and Corporate Structure within past five (5) years:

 

Date of Change

  

Description of Change

December 10, 2010

   The Chief Executive Office moved from its prior location at 40 Lane Road,
Fairfield, NJ 07004 to 445 South Street, Morristown, NJ 07690

 

(D) Financing Statements:

Filing Jurisdiction(s): Delaware

 

(E) Actions and Consents: None.

 

SCHEDULE 4.1 - 1



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO PLEDGE AGREEMENT

Pledged Equity Interests

(A)

 

Corporation

  

Certificated
(Y/N)

  

Certificate
No. (if any)

  

No. of Pledged Units/Stock

  

% of Outstanding Stock

Covanta Energy Corporation

   Y    2    200    100%

 

SCHEDULE 4.2 -1



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by COVANTA HOLDING
CORPORATION, a Delaware corporation (the “Pledgor”) pursuant to the Pledge
Agreement, dated as of March [28], 2012 (as it may be from time to time amended,
restated, modified or supplemented, the “Pledge Agreement”), between Pledgor and
BANK OF AMERICA, N.A., as Collateral Agent (the “Collateral Agent”). Capitalized
terms used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Pledge Agreement.

Pledgor hereby confirms the grant to the Collateral Agent set forth in the
Pledge Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Pledgor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Pledgor now has or hereafter acquires an interest and
wherever the same may be located. Pledgor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required pursuant to the Pledge Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Pledge Agreement.

IN WITNESS WHEREOF, Pledgor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

COVANTA HOLDING CORPORATION By:     Name:   Timothy J. Simpson Title:  
Executive Vice President and General Counsel

 

EXHIBIT A-1